Citation Nr: 0723884	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on March 16, 2007, in Oakland, California, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

3.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that VA has met 
these procedural obligations before addressing the merits of 
the claim.  

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO did provide the appellant with notice in 
July 2004, prior to the initial decision on the claim in 
January 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for service connection.  
Specifically, the July 2004 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the May 2005 statement of the case (SOC) notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the July 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that had them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the July 2004 letter 
informed the veteran that it was his responsibility to ensure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  The letter 
further stated that he needed to submit a personal statement 
using the enclosed PTSD questionnaire, and it was noted that 
VA could not take further action on the claim until the 
stressor statement was received.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

Essentially, the law requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted, because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

In addition, there are certain additional notification 
procedures that must be followed because the veteran has 
claimed entitlement to service connection for PTSD based on 
personal trauma.  Specifically, VA regulations provide that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 38 
C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 
(1999).  

In this case, the July 2004 letter was sent in connection 
with the veteran's claim for service connection for PTSD 
based on sexual assault.  The letter informed the veteran 
that he should submit a statement describing the assault and 
asked him to identify any other sources (military or non-
military) that may provide information concerning the 
incident, including rape crisis centers, counseling 
facilities, health clinics, roommates, family members, 
chaplains, clergy, and fellow service persons. It was also 
requested that he furnish the name and address of any 
military or civilian authorities to which he reported the 
incident, and he was provided examples of possible behavioral 
changes that he should report.  The May 2005 SOC also 
specifically provided the veteran with the text of 38 C.F.R. 
§ 3.304(f)(3).  As such, the Board finds that the veteran has 
been sufficiently advised that alternative evidentiary 
sources may help verify her stressors, and he was provided a 
sufficient opportunity to submit such evidence to VA or to 
advise VA of any potential sources of such evidence.  

Further, during the pendency of this appeal, on March 3, 
2006, a court decision held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as all 
available VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  He 
was also provided the opportunity to testify before the 
Board.

The Board observes that the veteran has not been afforded a 
VA examination in connection with his claim for service 
connection for PTSD.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

A VA examination is unnecessary to decide the claim for 
service connection for PTSD because such an examination would 
not provide any more pertinent information than is already 
associated with the claims file.  As will be discussed, the 
veteran has not been shown to have experienced an event, 
disease, or injury to which a current diagnosis of PTSD could 
be related.  Therefore, the Board finds that a VA examination 
is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has also assisted the veteran throughout the course of 
this appeal by providing him with an SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

If VA determines that the veteran did not engage in combat 
with the enemy or was a POW, or that the veteran engaged in 
combat with the enemy or was a POW, but the alleged stressor 
is not combat or POW related, the veteran's lay testimony by 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2006).

Essentially, special consideration must be given to claims 
for PTSD based on personal assault.  Patton v. West, 12 Vet. 
App. 272 (1999).  In particular, the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
there is no indication in his personnel records that he was 
assigned to or participated in combat duties.  Nor do his 
service records show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board recognizes that the 
veteran has been awarded several medals, including the 
National Defense Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal; however, none of those awards is 
indicative of combat.  Considering all these factors, the 
veteran is not shown to have engaged in combat with the enemy 
and such activity is not the basis for his claim.  

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he was 
not a POW, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  Although the veteran has 
claimed that he was exposed to traumatic stressors during his 
period of service, these alleged stressors have not been 
verified.  

In particular, the veteran has claimed that he was sexually 
assaulted by three fellow servicemen in his unit.  He 
reported that the assault occurred in 1969 while he was 
serving in Thailand.  The Board is indeed very mindful of the 
fact that veterans claiming service connection for disability 
due to in-service personal assault face unique challenges in 
documenting their claims.  Because assault is an extremely 
personal and sensitive issue, many incidents of personal 
assault might not have been officially reported, and some 
victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.

Nevertheless, after having reviewed the record, the Board 
finds no credible corroborating evidence of an in-service 
stressor.  There is no contemporaneous evidence of the 
alleged assault in service.  In this regard, there is no 
mention of the assault in the veteran's service medical 
records or service personnel records, and there is no 
indication that he sought treatment for physical conditions 
that might have been be consistent with a sexual or physical 
assault, such as contusions or lacerations.  

In addition, the Board has searched the veteran's service 
personnel and service medical records for the various types 
of evidence that may constitute evidence of a personal or 
sexual assault, such as evidence of behavioral changes, see 
e.g., M21-1, paragraph 11.38c.  However, there were no 
reported changes in duty assignment, increased use of leave, 
changes in performance evaluations, episodes of depression, 
panic attacks, or anxiety, increased or decreased use of 
medication, alcohol or substance abuse, disregard for 
military authority, obsessive behavior, tests for sexually 
transmitted diseases, or unexplained economic and social 
changes.  Additionally, no official report of the assault was 
made, and there is no indication that the alleged 
perpetrators were court martialed or otherwise subject to 
military discipline or civilian justice.  In sum, the 
veteran's claim is not supported by contemporaneous evidence.  

In reaching this conclusion, the Board notes that the RO sent 
a letter to the veteran in July 2004 informing him that 
additional information and evidence was needed to verify his 
alleged stressor.  He was specifically asked to complete and 
return an enclosed questionnaire.  However, no response was 
received.  The Board also observes that the May 2005 SOC 
explained that his service medical records and service 
personnel records do not show any evidence of sexual assault 
and that there was no credible evidence corroborating the 
claimed incident.   It was noted that he should submit 
evidence of behavioral changes in service and/or statements 
from fellow service persons and/or family members who knew 
him in service and immediately afterwards describing any such 
behavioral changes.  The veteran testified in considerable 
detail concerning the attack in service, but there has been 
no additional information or evidence necessary to verify the 
alleged stressor.  

Regrettably, the veteran's appeal turns on the fact that VA 
is unable to verify the claimed in-service stressor.  His lay 
testimony is insufficient, standing alone, to establish 
service connection in such PTSD cases.  Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
Also, since the veteran is not a medical professional, he is 
not competent to render an opinion on matters of medical 
etiology or diagnosis.  In other words, in the absence of a 
medical opinion linking a current diagnosis of PTSD to a 
verified stressor or stressors in service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, because none of the veteran's previous 
diagnoses of PTSD is based upon a verified in-service 
stressor, the claim for service connection for PTSD must be 
denied.  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD and the 
benefit-of-the-doubt provision does not apply.  Accordingly, 
service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


